NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GAVINO RIVERA,                             No.    16-71254

                Petitioner,                     Agency No. A200-127-414

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jose Gavino Rivera, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Martinez-

Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015). We deny the petition


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      The BIA did not abuse its discretion in denying Gavino Rivera’s motion to

reopen where he failed to establish prima facie eligibility for relief. See Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016) (the BIA may deny a motion

to reopen for failure to establish prima facie eligibility for the relief sought); Shin

v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioners who seek to reopen

proceedings “bear a ‘heavy burden’ of proving that, if proceedings were reopened,

the new evidence would likely change the result in the case.” (citation omitted)).

      As stated in the court’s July 19, 2016 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                            2                                     16-71254